Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					   35 U.S.C. 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Yeo et al. (U.S. Pub. No. 2020/0213032).

	With respect to claim 1, the Yeo et al. reference teaches selecting an index set that is a part of a code block by using an information bit ([0253 – 0254] - an MCS table such as [Table 8] below may be defined, and the base station may transfer an MCS index to the terminal to transmit information on Q.sub.m and R, wherein, Q.sub.m may be the number of bits that can be transmitted in a modulated symbol); and mapping a codeword less than a preset size to the selected index set ([0251] -  a temporary TBS value is determined in consideration of the amount of resource areas to which data to be transmitted may be mapped, wherein, the number of temporary information bits may be determined by a combination of one or more of a code rate (R), a modulation order (Q.sub.m), the number (N.sub.RE) of REs to which rate-matched data is mapped, the number of allocated PRBs or RBs (# PRB), the number of allocated OFDM symbols, the number of allocated slots, and a reference value of the number of mapped REs within one PRB) and ([0255 - 0257] - determining the number C of temporary code blocks (number of temporary CBs) using determined A and making A a multiple of 8 and a multiple of the number of temporary CBs on the basis thereof, wherein, this is done to make the finally determined TBS and the length of the CRC added to the TB byte-aligned, and also a multiple of the CB, and as indicated in paragraph ([0257]), C, obtained above, may be the number of temporary CBs, wherein, CB segmentation is performed when the TB which is for example, mapped to the index set, is finally transmitted and the number of temporary CBs may be different from the number of actual CBs that are obtained).

	With respect to claim 2, the Yeo et al. reference teaches wherein the selecting of the index set includes selecting a plurality of code positions using the information bit ([0273] - a temporary TBS value is determined in consideration of an amount of resource areas to which data to be transmitted can be mapped) and ([0253 – 0254]).

	With respect to claim 3, the Yeo et al. reference teaches wherein the mapping of the codeword includes mapping the codeword less than the preset size to a union or subset of the selected index set ([0255 - 0257] - determining the number C of temporary code blocks (number of temporary CBs) using determined A and making A a multiple of 8 and a multiple of the number of temporary CBs on the basis thereof, wherein, this is done to make the finally determined TBS and the length of the CRC added to the TB byte-aligned, and also a multiple of the CB, and as indicated in paragraph ([0257]), C, obtained above, may be the number of temporary CBs, wherein, CB segmentation is performed when the TB which is for example, mapped to the index set, is finally transmitted and the number of temporary CBs may be different from the number of actual CBs that are obtained)

					35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (U.S. Pub. No. 2020/0213032) in view of  (Ryota – TW 201633757A).

	With respect to claim 4, the Yeo et al. reference teaches  selecting an index set from a code block using information bits in successively encoding the information bits in a plurality of layers, and sequentially selecting a next index set from remaining code blocks except a previous index set used in a previous layer (see fig. 6, 608) and ([0252 – 0254] - the number v of layers used for transmission may be transmitted to the terminal through DCI, higher-layer signaling, or a combination thereof. N.sub.RE may be determined by the base station using the number of REs to which data is mapped through rate matching when data is transmitted the base station may transfer an MCS index to the terminal to transmit information on Q.sub.m and R, wherein, the modulation order refers to information such as QPSK, 16 QAM, 64 QAM, 256 QAM, or 1024 QAM. Q.sub.m=2 in the case of QPSK, Q.sub.m=4 in the case of 16 QAM, Q.sub.m=6 in the case of 64 QAM, Q.sub.m=8 in the case of 256 QAM, and Q.sub.m=10 in the case of 1024 QAM) and ([0224] - among the following available code block sets, one or more combinations thereof correspond to code blocks that the terminal encodes or decodes using E(H.sup.S).sub.8.sup.2); sequentially generating a plurality of subcodewords by allocating modulation symbols to index sets selected by the layers respectively ([0252] - a modulation order Q.sub.m and a code rate R may be transmitted to the terminal while being included in DCI, wherein, the number v of layers used for transmission may be transmitted to the terminal through DCI, higher-layer signaling, or a combination thereof. N.sub.RE may be determined by the base station using the number of REs to which data is mapped through rate matching when data is transmitted).

	The Yeo et al. reference does not teach and generating a sparse superposition code by combining the generated plurality of subcodewords.
	The Ryota reference teaches and generating a sparse superposition code by combining the generated plurality of subcodewords (page 19, lines 41-49 - SPC is a scheme of multiplexing a plurality of signals in a power space on the same frequency, time, and space, wherein, during multiplexing, it is desirable to allocate electric power of different levels to the power of respective signals. Further, the reception device can easily use SPC as a detection, demodulation, and decoding scheme, wherein, by employing the determination reference of whether or not there are communication devices having different level differences of path loss in radio propagation states, the control unit 130 can take a wide control range of quality of signals to be multiplexed considering both the level difference of the signals to be multiplexed and the level difference of path loss). 
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Yeo et al. and Ryota  to incorporate the limitations of and generating a sparse superposition code by combining the generated plurality of subcodewords into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Yeo et al. and Ryota  references for improved performance  (page 2, lines 6-10 - Ryota).

	With respect to claim 5, all of the limitations of claim 4 have been addressed.
	The Yeo et al. reference does not teach performing power spreading of the generated sparse superposition code using unitary transform to spread transmit power over channel use.
	The Ryota reference teaches performing power spreading of the generated sparse superposition code using unitary transform to spread transmit power over channel use (page 19, lines 32-49 - SPC is a scheme of multiplexing a plurality of signals in a power space on the same frequency, time, and space, wherein, during multiplexing, it is desirable to allocate electric power of different levels to the power of respective signals). 
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Yeo et al. and Ryota  to incorporate the limitations of performing power spreading of the generated sparse superposition code using unitary transform to spread transmit power over channel use into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Yeo et al. and Ryota  references for improved performance  (page 2, lines 6-10 - Ryota).
	With respect to claim 6, the Yeo et al. reference teaches wherein a next subcodeword maintains orthogonality with a previous subcodeword when the plurality of subcodewords are sequentially generated ([0034]) and ([0254 – 0255]).

	With respect to claim 7, the Yeo et al. reference teaches wherein a next subcodeword maintains near-orthogonality with a previous subcodeword when the plurality of subcodewords are sequentially generated ([0034]) and ([0254 – 0255]).

	With respect to claim 8, all of the limitations of claim 7 have been addressed.
	The Yeo et al. reference does not teach wherein the sequentially selecting of the next index set includes generating a projection matrix corresponding to the previous index set used in the previous layer, and when energy is less than a preset delta in a case where the generated projection matrix is projected, using a corresponding index as the next index set.
	The Ryota reference teaches wherein the sequentially selecting of the next index set includes generating a projection matrix corresponding to the previous index set used in the previous layer, and when energy is less than a preset delta in a case where the generated projection matrix is projected, using a corresponding index as the next index set (page 14, lines 7-32 - the control unit 130 may check a signal-to-noise ratio (SNR), the number of spatial layers transferrable on a radio propagation path between transmission and reception devices (which corresponds to the rank of a MIMO channel matrix), a proper precoding matrix, a proper modulation and demodulation scheme/error-correction coding rate, and the like). 
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Yeo et al. and Ryota  to incorporate the limitations of wherein the sequentially selecting of the next index set includes generating a projection matrix corresponding to the previous index set used in the previous layer, and when energy is less than a preset delta in a case where the generated projection matrix is projected, using a corresponding index as the next index set into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Yeo et al. and Ryota  references for improved performance  (page 2, lines 6-10 - Ryota).
	With respect to claim 9, all of the limitations of claim 8 have been addressed.
	The Yeo et al. reference does not teach wherein the sequentially selecting of the next index set includes controlling a degree of superposition interference by adjusting the delta value.
	The Ryota reference teaches wherein the sequentially selecting of the next index set includes controlling a degree of superposition interference by adjusting the delta value (page 14, lines 7-32 - the control unit 130 may check a state of path loss, a state of fading between each transmission and reception antenna pairs in the configuration of a plurality of antennas relating to multi-input multi-output (MIMO), a signal-to-interference-plus-noise power ratio (SINR), or the like, and the control unit 130 performs the access setting based on the processing result of the above-described Steps S102 to S108. Further, the control unit 130 may allocate a shared access setting to one or more terminal devices 300 that access one or more cells formed by the base station 200, wherein, at this time, the control unit 130 may also allocate an access setting shared by each cell, or allocate an access setting shared by each base station 200). 
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Yeo et al. and Ryota  to incorporate the limitations of wherein the sequentially selecting of the next index set includes controlling a degree of superposition interference by adjusting the delta value into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Yeo et al. and Ryota  references for improved performance  (page 2, lines 6-10 - Ryota).
	With respect to claim 10, all of the limitations of claim 4 have been addressed.
	The Yeo et al. reference does not teach wherein the sequentially selecting of the next index set includes sequentially selecting an index set for each section in a code block which has been divided into a plurality of sections in successively encoding information bits in a plurality of layers.
	The Ryota reference teaches wherein the sequentially selecting of the next index set includes sequentially selecting an index set for each section in a code block which has been divided into a plurality of sections in successively encoding information bits in a plurality of layers (page 29, lines 36-44). 
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Yeo et al. and Ryota  to incorporate the limitations of wherein the sequentially selecting of the next index set includes sequentially selecting an index set for each section in a code block which has been divided into a plurality of sections in successively encoding information bits in a plurality of layers into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Yeo et al. and Ryota  references for improved performance  (page 2, lines 6-10 - Ryota).
	With respect to claim 11, the Yeo et al. reference teaches  sorting reception signals in an order of size ([0041] -  whether the DCI is compact DCI having small-sized control information, whether the DCI applies spatial multiplexing using multiple antennas, and whether the DCI is DCI for controlling power); detecting a preset number of uppermost or lowermost index sets from the reception signals sorted in the order of size ([0041] -  scheduling information of downlink data or uplink data is transmitted from the base station to the terminal through downlink control information. Further, the DCI is defined in various formats, wherein, the determined DCI format is applied and operated according to whether the DCI is scheduling information (UL grant) for uplink data or scheduling information (DL grant) for downlink data, whether the DCI is compact DCI having small-sized control information, whether the DCI applies spatial multiplexing using multiple antennas, and whether the DCI is DCI for controlling power).
	The Yeo et al. reference does not teach and performing decoding on a sparse code by using a reception signal carried on the detected index set.
	The Ryota reference teaches and performing decoding on a sparse code by using a reception signal carried on the detected index set (page 18, lines 48 – page 19, line 18 - the signal transmitted as above is in a spatially orthogonal or quasi-orthogonal state, and the reception devices can separate, demodulate, and decode even a signal that has been multiplexed with the same frequency and time resources through spatial filtering, maximum likelihood detection, or a detection scheme equivalent thereto). 
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Yeo et al. and Ryota  to incorporate the limitations of and performing decoding on a sparse code by using a reception signal carried on the detected index set into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Yeo et al. and Ryota  references for improved performance  (page 2, lines 6-10 - Ryota).
With respect to claim 12, the Yeo et al. reference teaches wherein the performing of the decoding includes detecting a subcodeword by allocating a corresponding modulation symbol to an element of the detected index set ([0253]).
With respect to claim 13, the Yeo et al. reference teaches wherein the performing of the decoding includes determining a modulation symbol corresponding to the element of the detected index set and detecting a subcodeword by allocating the determined modulation symbol ([0274]).
	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over He (U.S. Pub. No. 2020/0396486) in view of Barron et al. (U.S. Pub. No. 2013/0272444).

	With respect to claim 14, the He reference teaches detecting a support set that is a non-zero position from a reception signal ([0081] - the token for the quantized transform coefficient at eob can be an EOB_TOKEN, which is a token that indicates that the 1D array u contains no non-zeo coefficients following the eob position (inclusive)).
	The He reference does not teach identifying a set of subcodewords from the detected support set; and performing decoding on the identified set of subcodewords.
	The Barron et al. reference teaches identifying a set of subcodewords from the detected support set ([0128] - an encoder 120 delivers data encoded in the form of a string of flags specifying a selection of a set of non-zero coefficients); and performing decoding on the identified set of subcodewords ([0128] -  the encoded data is delivered to a decoder system 320 that contains a plurality of local copies of a design matrix, each associated with a sequential decoding processor).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references He and Barron et al.  to incorporate the limitations of identifying a set of subcodewords from the detected support set; and performing decoding on the identified set of subcodewords into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the He and Barron et al.  references for improved correct detections ([0343] – Barron et al.).
	With respect to claim 15, all of the limitations of claim 14 have been addressed.
 The He reference does not teach wherein the identifying of the set of subcodewords includes identifying the set of subcodewords through comparison in size of probabilities belonging to each index set.
	The Barron et al. reference teaches wherein the identifying of the set of subcodewords includes identifying the set of subcodewords through comparison in size of probabilities belonging to each index set ([0144]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references He and Barron et al.  to incorporate the limitations of wherein the identifying of the set of subcodewords includes identifying the set of subcodewords through comparison in size of probabilities belonging to each index set into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the He and Barron et al.  references for improved correct detections ([0343] – Barron et al.).
	With respect to claim 16, all of the limitations of claim 14 have been addressed.
 The He reference does not teach wherein the performing of the decoding includes determining a modulation symbol corresponding to an element of the identified set of subcodewords and detecting a subcodeword by allocating the determined modulation symbol.
	The Barron et al. reference teaches wherein the performing of the decoding includes determining a modulation symbol corresponding to an element of the identified set of subcodewords and detecting a subcodeword by allocating the determined modulation symbol ([0078]).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references He and Barron et al.  to incorporate the limitations of wherein the performing of the decoding includes determining a modulation symbol corresponding to an element of the identified set of subcodewords and detecting a subcodeword by allocating the determined modulation symbol into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the He and Barron et al.  references for improved correct detections ([0343] – Barron et al.).
	With respect to claim 17, the He reference teaches wherein the detecting of the support set includes sequentially detecting a support set that is a non-zero position for each section from a reception signal which has been divided into a plurality of sections ([0082]).

	With respect to claim 18, the He reference teaches wherein the detecting of the support set includes sequentially detecting a next support set that is a non-zero position from remaining reception signals except a previous support set used in a previous section ([0065]) and ([0087]).

   Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

       EA
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        
    8/27/22